FILED
                                                                                   .July 13, 2016

                                                                                   1N COURT OF
                                                                               WORKERS' COl\IPENSATION
                                                                                      CLAil\IS

                                                                                    Time 10:22 Al\1



            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT NASHVILLE

James Black,                                  )   Docket No.: 2015-06-0423
            Employee,                         )
v.                                            )   State File Number: 75113-2014
Prestige Group, LLC                           )
            Employer.                         )   Judge Kenneth M. Switzer
                                              )

                                 ORDER OF DISMISSAL


       THIS CAUSE came on to be heard before the undersigned workers' compensation
judge under Tennessee Compilation Rules and Regulations 0800-02-21-.13(02) (2015)
for an initial hearing on July 11, 2016. Attorney Michael Haynie appeared on behalf of
the Employer, Prestige Group, LLC.          The Employee, James Black, who is self-
represented, failed to appear.
       Mr. Haynie informed the Court he has not heard from Mr. Black since entry of the
Court's Expedited Hearing Order Denying Requested Relief dated May 11, 2016. Mr.
Black did not appeal the Court's Expedited Hearing Order.            The Court notes the
Expedited Hearing Order contained the date/time for the Initial Hearing, which the Court
Clerk sent to Mr. Black via email. The Court Clerk additionally sent Mr. Black a Notice
of Initial Hearing on May 26, 20 16, via email.
       Mr. Haynie made a verbal Motion to Dismiss.           Given the Court's Expedited
Hearing Order, and Mr. Black's failure to prosecute his case further since its entry, the
Court finds the motion well-taken and enters the following orders:
       1. Mr. Black's claim for benefits under the Tennessee Workers' Compensation
          Act is dismissed with prejudice to the refiling of the claim.
      2. The Court taxes the $150 filing fee in this claim to Prestige Group, LLC or its
          workers' compensation carrier pursuant to Rule 0800-02-21-.07 (2015) of the
          Tennessee Compilation Rules and Regulations, for which execution may issue
          as necessary. Prestige or its carrier shall promptly remit the filing fee to the
          Clerk ofthe Court of Workers' Compensation Claims.
      3. Prestige or its carrier shall prepare and file a statistical data form within ten
          business days of the date of this order, pursuant to Tennessee Code Annotated
          section 50-6-244 (20 15).


ENTERED this the 13th day of July, 2016.



                                   udge Kenneth M. wttzer
                                  Court of Workers' Comp sation Claims


Right to Appeal:

      Tennessee Law allows any party who disagrees with this Order of Dismissal to
appeal the decision to the Workers' Compensation Appeals Board or the Tennessee
Supreme Court. To appeal your case to the Workers' Compensation Appeals Board, you
must:

   1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within thirty calendar days of the
      date the workers' compensation judge entered the Order ofDismissal.

   3. Serve a copy of the Compensation Hearing Notice of Appeal upon the opposing
      party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
       of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
       will consider the Affidavit of Indigency and issue an order granting or denying the
       request for a waiver of the filing fee as soon thereafter as is practicable. Failure
       to timely pay the filing fee or file the Affidavit of Indigency in accordance
       with this section shall result in dismissal of the appeal.

   5. The party filing the notice of appeal, having the responsibility of ensuring a
      complete record on appeal, may request, from the Court Clerk, the audio recording
      of the hearing for the purpose of having a transcript prepared by a licensed court
      reporter and filing it with the Court Clerk within fifteen calendar days of the filing
      of the Compensation Hearing Notice of Appeal. Alternatively, the party filing the
      appeal may file a joint statement of the evidence within fifteen calendar days of
      the filing of the Compensation Hearing Notice of Appeal. The statement of the
      evidence must convey a complete and accurate account of what transpired in the
      Court of Workers' Compensation Claims and must be approved by the workers'
      compensation judge before the record is submitted to the Clerk of the Appeals
      Board. See Tenn. Comp. R. & Regs. 0800-02-22-.03 (2015).

    6. After the workers' compensation judge approves the record and the Court Clerk
       transmits it to the Workers' Compensation Appeals Board, the appeal will be
       docketed and assigned to an Appeals Board judge for review. At that time, a
       docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
       calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
       Comp. R. & Regs. 0800-02-22-.02(3) (2015).

    To appeal your case directly to the Tennessee Supreme Court, the
Compensation Order (Order of Dismissal) must be final and you must comply with
the Tennessee Rules of Appellate Procedure. If neither party timely files an appeal
with the Appeals Board, this Order will become final by operation of law thirty
calendar days after entry pursuant to Tennessee Code Annotated section 50-6-
239(c)(7).
                            CERTIFICATE OF SERVICE

        I hereby certifY that a true and correct copy of the Order of Dismissal was sent to
the following recipients by the following methods of service on this the 13th day of July,
2016.

Name                         Certified Via       Via      Service sent to:
                             Mail      Fax       Email
James Black,                    X                  X     Jameswblack I @gmail.com;
Self-represented                                         1837 Darlington Dr.,
Employee                                                 Clarksville, TN 37024
Michael Haynie,                                    X     mhaynie@manierherod.com
Employer's Counsel




                                         P4!m~~rt
                                         Court of orkers' Compensation Claims
                                         W .CourtCJerk@tn .gov




       /